Maxwell, J.
This was an action of assumpsit to recover the price of a piano, alleged to have been sold by the plaintiff to the defendant. The trial was by the court, in lieu of a jury, and judgment was rendered for the plaintiff. The defendant asked for a new trial on the ground that the judgment was contrary to the law and evidence in the cause, which was refused, and the opinion of the court refusing a new trial excepted to. The bill of exceptions purports to be a certificate of the facts proved on the trial, but it is in fact only a certificate of the evidence. The evidence is not sufficiently clear to make it the duty of this court to reverse the judgment complained of. R. F. & P. R. R. Co. vs. Snead & Smith, 19 Gratt., 354.
The judgment must be affirmed, with damages and costs..
The other judges concurred.
Judgment affirjied.